Title: To Benjamin Franklin from Le Roy: Two Letters, [on or after 25 September 1782]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


I.
Wednesday morning [on or after September 25, 1782]
I have read with great pleasure my Dear Doctor your ingenious Hypothesis about the cause of the extraordinary Motions of the Earth and certainly if one may Suppose The air at liberty in the internal part of the Earth and to be compressed by the internal atmosphere its density may be vastly great. I do not doubt but you have read Dr Halley’s Hypothesis of an internal Globe moving in this part internal and pretending that the Surface of That Enveloppe was luminous or shining so that there might be there a new world of inhabitants. I am very glad to find that I had the Same Idea with you of the whole Earth’s being a magnet by the ferrugenious parts of which it is composed for it is what I writ in a paper for the Academy Long-time ago for I was but a very young man at that time. Your Idea of a magnetism General that extends through The whole Universe is really very grand and very curious and Seems to have many presumptions in its favour.— I do not know whether you will approve of some small alterations I have made in the translation of M De La Mothe.
Accept My Dear Doctor of my Best compliments.
Le Roy
 
Addressed: a Monsieur / Monsieur Franklin
Notation: Le Roy.
  
II.
[on or after September 25, 1782]
Mille Pardons mon cher et Illustre Docteur Si vous n’avez pas eu cette note sur la Condensation de l’air ce matin.
M. Boyle a trouvé le moyen de rendre l’air 13 fois plus dense en le comprimant; d’autres pretendent lavoir réduit a un volume 60 fois plus petit. M. Hales l’a rendu 38 fois plus dense à l’aide d’une presse mais en faisant geler de l’eau dans une grande boule de fer il a réduit l’air en un volume 1828 fois plus petit.
Cependant M. Halley assurre dans les Trans Philosophiques en conséquence d’expèriences faites à Londres et d’autres faites dans Lancienne Académie Del Cimento qu’on peut en toute Sureté décider quil n’y a pas de force capable de reduire L’air a la 800me partie de Son volume Sur la surface de la terre cependant M. Amontons de notre Académie Soutient qu’il n’y a point de bornes à la Condensation de Lair et que ces bornes ne peuvent ètre que celles de Nos moyens.
A cette Occasion il est bon d’observer que M. Halley étant anterieur de nombre d’annèes à M. Hales et que ce dernier connoissant les Expèriences de L’autre et ce qu’il a ècrit il n’auroit pas avancé ce quil a avancé Sil ne l’avoit observé dans ses expèriences Etant un homme très exact d’ailleurs.
Voila Mon Illustre Docteur un extrait de ce que j’ai trouvé de mieux dans Le Dictionnaire de Physique qui a pris la Substance de celui de Muschenbroek.
Je vous proposerois a game of Chess Si je n’attendois une Dame qui vient voir quelques experiences d’Electricité mais je crois qu’elle s’en ira vers les huit heures. Si cette heure n’est pas indüe Je suis à vos ordres.
Je vous écrivois ceci Mon Illustre Docteur hier précisément Lorsque cette Dame entroit. Je n’ai pu vous envoyer mon domestique et elle est restée par des contre tems que j’ai éprouvés dans mes expériences et vraiment Singuliers jusqu’a neuf heures du soir. J’ai craint que vous ne fussiez couché.
Je vous renvoye Le Mercure.
 
Addressed: A Monsieur / Monsieur Franklin / &c &c &c
